Citation Nr: 1755367	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1994.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary to comply with the terms of the February 2016 remand. In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order. Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand. Id.

In its February 2016 remand, the Board directed the RO to obtain and associate with the claims file a copy of all treatment records from the VA Medical Center in San Antonio, Texas, since May 2010, as well as from any VA facility from which the Veteran has received treatment.  That development appears to have been accomplished.  


The remand also directed the RO to contact the Veteran for all information, records, or statements of non-VA psychiatric treatment he has received, and information relating to his stressor events.  The Joint Services Records and Research Center (JSRRC) was also to be contacted.  Further, the remand directed the RO to schedule the Veteran for a VA examination to determine whether or not the Veteran has an acquired psychiatric disability that is related to military service.  

Although additional treatment medical records were added to the claims file, the remaining development requests were not performed.  A VA examination with an accompanying opinion remains absent from the claims file as is any indication that the Veteran or the JSRRC were contacted.  The RO has also not issued a rating decision or supplemental statement of the case as directed in the remand.  As a result, a Stegall violation has occurred and further development is needed.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to submit all service personnel records that are in his possession.  He should also be asked to provide contact information and release authorization for any non-VA psychiatric treatment he has received, such as (for example) his psychiatric evaluation from the Los Angeles Police Department.  Based on the information received, the RO should take the necessary steps to acquire any records identified by the Veteran.  

2.  Request from the Veteran all information, if any, related to his stressor event to regarding operations by U.S. Marines in the Philippines from November to December 1989.  Once this information is received, in addition to his statements that are already of record, the RO should forward this information to the JSRRC for verification.  


3.  Schedule the Veteran for a VA examination to determine whether or not the Veteran has an acquired psychiatric disability that is related to military service.  The Veteran's claims folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

The examiner should diagnose/identify any acquired psychiatric disability, e.g. PTSD and depression, that currently exists or that has existed during the pendency of the appeal.

If PTSD is diagnosed, the examiner should specify if such symptoms are related to a specific stressor event.  

For any diagnosed psychiatric condition other than PTSD, the examiner is asked to opine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's disability had onset in service, was caused or permanently aggravated by the Veteran's active military service or is otherwise related thereto.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.


The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain speculation, as merely stating this will not suffice.

4.  The RO should review the record and ensure that all development sought is completed.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

